NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-10295

                Plaintiff-Appellee,             D.C. No. 4:15-cr-00587-HSG

 v.
                                                MEMORANDUM*
JACKAR LOVE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Jackar Love appeals from the district court’s judgment and challenges the

42-month sentence imposed following his guilty-plea conviction for being a felon

in possession of a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Love contends that the district court improperly determined that his prior

robbery conviction under California Penal Code § 211 was a “crime of violence”

under U.S.S.G. § 2K2.1(a)(4)(A) (2015) and, therefore, improperly determined his

base offense level. This claim fails. Love necessarily committed either generic

robbery or generic extortion, see United States v. Becerril-Lopez, 541 F.3d 881,

892 (9th Cir. 2008), both of which are enumerated crimes of violence. See

U.S.S.G. § 4B1.2 cmt. n.1 (2015). Accordingly, his conviction is a categorical

crime of violence. See Becerril-Lopez, 541 F.3d at 893 & n.10; see also U.S.S.G.

§ 2K2.1 cmt. n.1 (2015) (defining “crime of violence” as having the meaning given

that term in section 4B1.2 and its Application Note 1). Contrary to Love’s

contention, the Supreme Court’s holding in Johnson v. United States, 135 S. Ct.
2551 (2015), had no effect on the Guidelines. See Beckles v. United States, 137 S.

Ct. 886, 895 (2017).

      AFFIRMED.




                                         2                                   16-10295